Citation Nr: 1618133	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-24 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Puget Sound Health Care System (PSHCS)
in Seattle, Washington


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from April 8, 2009 to April 21, 2010.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from April 22, 2010 to March 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to May 1970, to include service in Vietnam from April 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 decision in which the VA PSHCS denied payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from 2009 to 2011.  In December 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In February 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Although not specified as such in the SOC, documents in the record indicate that the reimbursement claims the Veteran submitted in connection with the current appeal spanned dates of treatment from April 8, 2009 to March 31, 2011.  As explained below, the Board has determined that all claims for payment or reimbursement of unauthorized medical expenses incurred prior to April 22, 2010 must be denied as a matter of law, but that further development is warranted with respect to subsequently incurred expenses.  As such, the Board has characterized the appeal as now encompassing the two matters set forth on the title page.

The Board notes that, in addition to the paper claims file and combined health record, the Veteran also has records stored in paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files.  The electronic files contain additional materials, including a transcript of the February 2015 Board hearing, which the Board has reviewed.

The Board's decision addressing the Veteran's entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital, from April 8, 2009 to April 21, 2010 is set forth below.  The matter of his entitlement to payment or reimbursement of subsequent expenses incurred at Skagit Valley Hospital, through March 31, 2011, is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Service connection has never been in effect for any disability for any period prior to April 22, 2010.

3.  The Veteran does not allege, and the evidence does not in any way suggest, that he was enrolled in, and received, VA health care at any time during the 24 months preceding any part of the period from April 8, 2009 to April 21, 2010.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from April 8, 2009 to April 21, 2010, is without legal merit.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120, 17.130, 17.1000, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In connection with the claim for payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from April 8, 2009 to April 21, 2010, the Veteran and his representative have been notified of the AOJ's reasons for its denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As for the February 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the February 2015 hearing, the undersigned identified the matter on appeal.  The hearing transcript reflects appropriate exchanges between the Veteran and the undersigned regarding the basis of the claim and the evidence associated with the record.  The Veteran testified regarding the poor assistance he received in his attempts to establish VA care in January 2010, and the extensive private medical expenses he incurred before finally being enrolled in early 2011.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits, but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.

Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Given the legal basis for the denial of the claim, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to the claim herein decided was warranted.

II.  Analysis

The Veteran is seeking VA payment or reimbursement of unauthorized medical expenses he incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from April 8, 2009 to April 21, 2010.  He says that he went to VA in January 2010, regarding his recent diagnosis of non-Hodgkin's lymphoma, and explained to a VA representative that he was seeking assistance because he had insufficient financial resources to continue medical treatment outside of VA.  He says that the VA representative with whom he spoke failed to provide, and failed to inform him of the need to complete, an application in order to enroll in VA health care; that representatives from two veterans service organizations likewise failed to provide that information during visits in January 2010 and April 2010; and that, as a result, he did not file an application until early 2011, when he was provided such application in connection with an award of service connection for non-Hodgkin's lymphoma and posttraumatic stress disorder (PTSD).  He maintains that, due the poor assistance he received in his early attempts to establish VA care in January 2010, and the attendant delay in establishing such care, he incurred extensive private medical expenses for which VA in fairness should be held responsible.

Generally, the admission of a veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2015).  Here, the Veteran's multiple episodes of treatment at Skagit Valley Hospital from April 8, 2009 to April 21, 2010 were not authorized by VA, and the appellant does not so contend.

However, under 38 U.S.C.A. § 1728, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under certain circumstances.  Specifically, the statute provides that VA shall, under such regulations as the Secretary prescribes, reimburse a Veteran eligible for hospital care or medical services under Chapter 17, Title 38, United States Code, for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth at 38 U.S.C.A. § 111) for which such Veteran has made payment, from a non-VA facility, where such emergency treatment was rendered to the Veteran in need thereof for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability, permanent in nature, from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who (a) is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)), and (b) is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008) (codified at 38 U.S.C.A. § 1728(a) (West 2014)).

In any case where reimbursement would be in order under 38 U.S.C.A. § 1728(a), VA may, in lieu of reimbursing the veteran, make payment of the reasonable value of emergency treatment directly to the hospital or other health facility furnishing the emergency treatment or to the person or organization making such expenditure on behalf of such veteran.  38 U.S.C.A. § 1728(b) (West 2014).  The term "emergency treatment" is defined in the statute as medical care or services furnished, in VA's judgment, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, and (2) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2014).

If a veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a), he or she may, in the alternative, be found eligible for payment or reimbursement under 38 U.S.C.A. § 1725 (West 2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000, with subsequent amendments effective October 10, 2008, and February 1, 2010.  See Pub. L. 110-387, Title IV, § 402(a) (2008); Pub. L. 111-137, §1(a), (b) (2010).  With an exception not here at issue (having to do with partial payment of expenses by a third party), under the version of the law and implementing regulation in effect at the time of the treatment here at issue, a veteran had to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in  serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2011).

Under both 38 U.S.C.A. §§ 1725 and 1728, the criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this appeal, the evidence reflects that the Veteran filed an original claim for service connection for non-Hodgkin's lymphoma and PTSD on April 22, 2010, and that service connection for those disorders was ultimately established in a March 2011 rating decision, effective April 22, 2010.  Prior to the effective date of that award, service connection was never in effect for any disability.  Because 38 U.S.C.A. § 1728 requires as a condition of payment or reimbursement, among other things, that the Veteran have at least one service-connected disability, there is no legal basis under section 1728 for recovery of any of the private medical expenses the Veteran incurred prior to April 22, 2010.

Neither is there any legal basis for recovery of any such expenses under the provisions of 38 U.S.C.A. § 1725.  The Veteran does not allege, and the evidence does not in any way suggest, that he was enrolled in, and receiving, VA health care at any time during the 24 months preceding any part of the period from April 8, 2009 to April 21, 2010.  Inasmuch as that is one of the requirements for payment or reimbursement under section 1725 (see paragraph (e), supra), and the requirements are conjunctive, he is ineligible under the provisions of that section for recovery of any of the private medical expenses incurred on or prior to April 21, 2010.  

The pertinent legal authority governing VA payment or reimbursement of unauthorized medical expenses is clear and specific:  It must be shown, at a minimum, that service connection was in effect for at least one disability at the time of the treatment in question, or that the veteran was actually enrolled in, and receiving, VA health care during the 24-month period preceding the date(s) of such treatment.  As, on these facts, there is no legal theory that would permit VA payment or reimbursement of the medical expenses in question, the Veteran's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the Veteran's financial situation, and understands his frustration with his unsuccessful attempts to enroll in VA health care in 2010.  However, the Board is without authority to grant benefits on an equitable basis.  Regardless of the equities of the Veteran's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).

The Board notes, however, that the Secretary of VA, unlike the RO and the Board, has the power to provide equitable relief in appropriate cases.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Harvey.  If the Veteran wants to seek such equitable consideration by the Secretary, he may wish to contact his representative for assistance.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with multiple episodes of treatment at Skagit Valley Hospital from April 8, 2009 to April 21, 2010, is denied.


REMAND

The Board's review of the record reveals that further AOJ action on the matter remaining on appeal is warranted.

The evidence reflects that the Veteran submitted a total of 100 invoices in connection with his claims for payment or reimbursement of private medical expenses.  In his December 2013 NOD, he identified 26 notices of denial with which he disagreed, identifying the underlying claims by number, as follows:  #449721, #449730, #450686, #453667, #453694, #453707, #1271912, #1272261, #1272272, #1272282, #1276795, #1277350, #1278698, #1278699, #1278700, #1278701, #1278717, #1278718, #1278719, #1278720, #1278721, #1278738, #1278739, #1278740, #1278741, and #1278742.

On review of the current record, the Board is able to locate only six invoices that contain notations linking them to the claim numbers identified by the Veteran; specifically, claims #449721 (corresponding to dates of service (DOS) from April 6, 2010 to April 29, 2010), #449730 (corresponding to DOS of June 3, 2010 and June 4, 2010), #450686 (corresponding to DOS from December 7, 2010 to December 14, 2010), #453667 (corresponding to a DOS of March 7, 2011), #453694 (corresponding to a DOS of July 27, 2010), and #453707 (corresponding to DOS from May 4, 2010 to May 27, 2010).

The Board is unable to discern from the record the other DOS to which the remaining claim numbers correspond and, as such, is unable to determine the proper scope of the Board's inquiry on appeal.  Notably, the Veteran has alleged that the treatment in question was "urgent."  See correspondence from the Veteran dated in August 2014.  As such, for any claims identified by the Veteran that include DOS on or after April 22, 2010, the AOJ should make efforts to associate all of the relevant claim forms, and corresponding clinical records, with the record, so that a proper determination can be made with respect to whether the treatment rendered during any of the episodes in question was emergent and, if so, whether Department or other Federal facilities were feasibly available therefor.  38 U.S.C.A. § 1728(a).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of all relevant records from Skagit Valley Hospital for the period from April 22, 2010 to March 31, 2011, not already in the AOJ's possession.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.
 


Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the record the claims forms corresponding to each of the claims identified by the Veteran in his December 2013 NOD (#449721, #449730, #450686, #453667, #453694, #453707, #1271912, #1272261, #1272272, #1272282, #1276795, #1277350, #1278698, #1278699, #1278700, #1278701, #1278717, #1278718, #1278719, #1278720, #1278721, #1278738, #1278739, #1278740, #1278741, and #1278742).  If any of the claims forms are not available, that fact should be documented in the record, and the Veteran and his representative should be notified and afforded an opportunity to supply any missing information with respect to the specific DOS on or after April 22, 2010, for which he is seeking payment or reimbursement.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for the AOJ to obtain, any outstanding private medical records, including copies of all relevant records from Skagit Valley Hospital for the period from April 22, 2010 to March 31, 2011, not already in the AOJ's possession.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records-to include copies of any relevant records from Skagit Valley Hospital for the period from April 22, 2010 to March 31, 2011-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the record on appeal.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


